DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6, 13-18, 25-31 in the reply filed on 08/15/2022 is acknowledged.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 13-19, 25-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more.
In claim 1, applicant claims “a method for approximating a multi-objective model of a second pass ranker of a multistage feed ranking system of an online service using a single objective model at a first pass ranker of the multistage feed ranking system, the method comprising: 	in a context of processing a first plurality of personalized feed requests… learning the single objective model based on…”  Despite claim 1 recites “wherein the second pass ranker executes using one or more computer systems”, there is no significantly more limitation to provide what and how “the second pass ranker” executes.  Under the broadest and reasonable interpretation, the claimed method can be interpreted as performed by a person, wherein “one or more computer systems” may be involved to provide information, e.g., listing, to the person to read, so that the person can mentally process (e.g., labeling, scoring, etc.) the read information.
	The same goes for claims 13 and 19 despite claiming “one or more non-transitory computer-readable media storing instructions”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 13-14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovsiankin et al. (US9413838) in view of Yan et al. (US2017/0344555).
To claim 1, Ovsiankin teach a method for approximating a multi-objective model of a second pass ranker of a multistage feed ranking system of an online service using a single objective model at a first pass ranker (paragraphs 0015, 0034, 0043, 0045-0046, 0048) of the multistage feed ranking system, the method comprising: 
in a context of processing a first plurality of personalized feed requests: logging a first plurality of second pass scores (paragraph 0021, log past search activities) generated by the second pass ranker (108 of Fig. 1, paragraph 0029, federator module) using the multi-objective model, wherein the first plurality of second pass scores are generated by the second pass ranker for a first plurality of feed items, wherein the second pass ranker executes using one or more computer systems (paragraph 0135).
But, Ovsiankin do not expressly disclose learning the single objective model based on a set of training examples and a set of labels for the set of training examples, the set of training examples corresponding to the first plurality of feed items, the set of labels based on the first plurality of second pass scores.
	Yan teach learning the single objective model based on a set of training examples and a set of labels for the set of training examples, the set of training examples corresponding to the first plurality of feed items, the set of labels based on the first plurality of second pass scores (Fig. 6, paragraphs 0079-0082).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Yan into the method of Ovsiankin, in order to implement machine learning for improving relevance.

To claim 13, Ovisankin and Yan teach one or more non-transitory computer-readable media storing instructions for approximating a multi-objective model of a second pass ranker of a multistage feed ranking system of an online service using a single objective model at a first pass ranker of the multistage feed ranking system, the instructions, when executed by one or more processors, are capable of causing the one or more processors to perform (as explained in response to claim 1 above).

To claim 19, Ovisankin and Yan teach one or more non-transitory computer-readable media storing instructions for approximating a multi-objective model of a second pass ranker of a multistage feed ranking system of an online service using a single objective model at a first pass ranker of the multistage feed ranking system, the instructions, when executed by one or more processors, are capable of causing the one or more processors to perform (as explained in response to claim 1 above).




To claims 2 and 14, Ovisankin and Yan teach claims 1 and 13.
Ovisankin and Yan teach further comprising: in a context of processing a second plurality of personalized feed requests: the first pass ranker using the learned single objective model to predict a second plurality of second pass scores for a second plurality of feed items, wherein the first pass ranker executes using one or more computer systems (as explained in response to claim 1 above, wherein second pass scores would have been obviously affected by outputs of first pass ranker, wherein prediction can be made, which is well-known in the art and obvious for implementation into the method of Ovisankin and Yan, hence Official Notice is also taken).




Claim(s) 3, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovsiankin et al. (US9413838) in view of Yan et al. (US2017/0344555) and Ohlendorf et al. (US2019/0258930).
To claims 3 and 15, Ovisankin and Yan teach claims 1 and 13.
But, Ovisankin and Yan do not expressly disclose further comprising: learning the single objective model based on the set of training examples and the set of labels for the set of training examples using linear regression with ridge regularization.
	Ohlendorf teach using linear regression with ridge regularization for training (paragraphs 0061-0064), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate into the method of Ovisankin and Yan, in order to implement particular training algorithm by design preference

	

Claim(s) 4-6, 16-18, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovsiankin et al. (US9413838) in view of Yan et al. (US2017/0344555) and Fang et al. (US2019/0251446).
To claims 4 and 16, Ovisankin and Yan teach claims 1 and 13.
Ovisankin and Yan teach further comprising: computing a particular label, in the set of labels, for a particular training example, in the set of training examples, corresponding to the particular feed item; and wherein the particular label is computed based on a particular second pass score, of the first plurality of second pass scores, for the particular feed item (as explained in response to claim 1 above).
But, Ovisankin and Yan do not expressly disclose detecting that a click user input action was taken on a particular feed item of the first plurality of feed items; based on detecting that the click user input action was taken on the particular feed item, as a click bias factor.
	Fang teach employing a task-guided learning framework to jointly train a visually-aware personalized preference ranking network, which employs implicit feedback and generated user-based triplets to learn variances in the user's fashion preferences for items with which the user has not yet interacted, uses triplets generated from implicit user data to jointly train a Siamese convolutional neural network and a personalized ranking model, which together produce a user preference predictor that determines personalized fashion recommendations for a user (abstract, Figs. 4, 9-10), wherein a click user input action was taken on a particular feed item of a plurality of feed items, and based on detecting that the click user input action was taken on the particular feed item, as a click bias factor (paragraphs 0072-0076, 0091-0093), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate into the method of Ovisankin and Yan, in order to implement ranking with personalization.

To claims 5 and 17, Ovisankin and Yan teach claims 1 and 13.
Ovisankin, Yan and Fang teach further comprising: detecting that a viral user input action was taken on a particular feed item of the first plurality of feed items; based on detecting that the viral user input action was taken on the particular feed item, selecting a particular label, in the set of labels, for a particular training example, in the set of training examples, corresponding to the particular feed item; and wherein the particular label is selected as a particular second pass score, of the first plurality of second pass scores, for the particular feed item (as explained in response to claim 4 above)

To claims 6 and 18, Ovisankin and Yan teach claims 1 and 13.
Ovisankin, Yan and Fang teach further comprising: detecting that no user input action was taken on a particular feed item of the first plurality of feed items; based on detecting that no user input action was taken on the particular feed item, selecting a particular label, in the set of labels, for a particular training example, in the set of training examples, corresponding to the particular feed item; and wherein the particular label selected is zero (as explained in response to claim 4 above, obviously weight would lessen to zero when no user click is received on particular feed item).

To claim 31, Ovisankin and Yan teach claim 19.
Ovisankin, Yan and Fang teach wherein: the set of training examples corresponds to the first plurality of feed item instances; for each training example in the set of training examples, the respective weight is assigned to the training example based on a type of user input action ultimately taken on a feed item instance, of the first plurality of feed item instances, corresponding to the training example; and the instructions, when executed by one or more processors, are capable of causing the one or more processors to perform: learning a machine learning model based on the set of training examples and the respective weights assigned to the set of training examples (as explained in response to claim 4 above).



Claim(s) 25-27, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovsiankin et al. (US9413838) in view of Yan et al. (US2017/0344555) and Gong et al. (US20180121311)
To claims 25 and 28, Ovisankin and Yan teach claims 2 and 14.
Ovisankin and Yan teach further comprising: in the context of processing the second plurality of personalized feed requests: the first pass ranker selecting a third plurality of feed items from the second plurality of feed items based on the second plurality of second pass scores for the second plurality of feed items (obvious in view of ranking and pushing operations in response to feed request).
	Gong further teach selecting feed items based updated pass scores in response to feed request (abstract, paragraphs 0028-0029, 0050-0054), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Ovisankin and Yan, in order to further operation of feed selection.

To claims 26 and 29, Ovsiankin, Yan and Gong teach claims 25 and 28.
Ovsiankin, Yan and Gong teach further comprising: in the context of processing the second plurality of personalized feed requests: the second pass ranker using the multi-objective model to score the third plurality of feed items thereby generating a third plurality of second pass scores for the third plurality of feed items (as explained in response to claim 25 above, wherein different plurality of feed items may be interpreted as feed items at different times/occurrences).

To claims 27 and 30, Ovsiankin, Yan and Gong teach claims 26 and 29.
Ovsiankin, Yan and Gong teach further comprising: in the context of processing the second plurality of personalized feed requests: the second pass ranker selecting a fourth plurality of feed items, from the third plurality of feed items, to provide to viewers in personalized feeds based on the third plurality of second pass scores (as explained in response to claim 25 above, wherein different plurality of feed items may be interpreted as feed items at different times/occurrences).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        November 19, 2022